Citation Nr: 0838862	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral 
pes planus with plantar fasciitis. 

2. Entitlement to an initial compensable rating for 
headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Waco, Texas, Department of Veterans Appeals (VA) Regional 
Office (RO), which granted service connection for bilateral 
pes planus with plantar fasciitis and headaches and granted a 
noncompensable rating for both disabilities, effective 
December 2003. The veteran disagreed with the noncompensable 
evaluations and the current appeal ensued. 

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in September 2006. A 
transcript of that hearing is of record and associated with 
the claims file.

The Board remanded the instant claims for further development 
in June 2007. 


FINDINGS OF FACT

1. With resolution of the benefit of the doubt in the 
veteran's favor, the veteran's bilateral pes planus with 
plantar fasciitis is productive of moderate disablement and 
no more. 

2. With resolution of the benefit of the doubt in the 
veteran's favor, the veteran's headache is averaging 
characteristic prostrating attacks no more than one in 
2 months over the last several months. 

CONCLUSIONS OF LAW

1. The schedular criteria for an initial disability rating of 
10 percent, and no more, for bilateral pes planus with 
plantar fasciitis, have been approximated. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (2007).

2. The schedular criteria for an initial disability rating of 
10 percent, and no more, for headaches have been 
approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.3, 4.124a, Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. The final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which previously stated that VA will request the veteran to 
provide any evidence in the veteran's possession that 
pertains to the claim. The final rule also removes the fourth 
sentence of 38 C.F.R. § 3.159(b)(1), previously indicating 
that if VA does not receive the necessary information and 
evidence requested from the veteran within one year of the 
date of the notice, VA cannot pay or provide any benefits 
based on that application. The revised sentence reflects that 
the information and evidence that the veteran is informed 
that he or she is to provide, must be provided within one 
year of the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate section 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in October 2003.

As to initial rating claims, the Board points out that 
service connection has been established and that an initial 
evaluation for both disorders has been assigned. The veteran 
has been awarded the benefit sought, and his claim has been 
substantiated. As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended has been fulfilled. Id. After 
being awarded an initial disability evaluation for each 
disorder, the veteran filed a Notice of Disagreement 
contesting the initial rating determination. The RO furnished 
him a Statement of the Case addressing such evaluations, 
including notice of the criteria for the higher ratings, and 
provided him with further opportunity to identify and submit 
additional information and/or argument, which he has done by 
perfecting his appeal and submitting additional medical 
evidence in support of his appeal. See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105. VA has fulfilled its obligation to advise and 
assist the veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
veteran and his representative a fair opportunity to 
prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received Dingess notification in March 2006. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service evidence and VA medical evidence. He 
was also given the opportunity to submit any additional 
records that he may have. Pursuant to testimony provided at a 
Central Office hearing in September 2006, the claims were 
remanded and private treatment evidence was obtained. There 
are no known additional records or information to obtain. 

A hearing was offered and the veteran testified at a Central 
Office hearing in September 2006. The Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Initial Increased Ratings

The veteran contends that his service-connected bilateral pes 
planus with plantar fasciitis and headaches are more severe 
than the current evaluations reflect. Having carefully 
considered the veteran's contentions in light of the evidence 
of record and the applicable law, the Board finds that with 
resolution of the doubt in favor of the veteran, a 10 percent 
initial schedular rating, and no more, for bilateral pes 
planus with plantar fasciitis and a 10 percent initial 
schedular rating for headaches is warranted. Massey v. Brown, 
7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992). 

Service connection was established for bilateral pes planus 
with plantar fasciitis and headaches by rating decision of 
January 2004. A noncompensable rating was assigned for both 
disabilities, effective from December 2003. The veteran 
disagreed with the noncompensable ratings and the current 
appeal ensued. These evaluations have been in effect to this 
date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999). 


Bilateral pes planus with plantar fasciitis

The veteran's bilateral pes planus with plantar fasciitis is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, for 
acquired flatfoot. 

Under Diagnostic Code 5276, a 10 percent rating is granted 
for moderate symptoms of weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet, bilateral or unilateral. A 
20 percent (unilateral) or 30 percent (bilateral) rating is 
granted for severe symptoms of pes planus to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities. A 30 
percent (unilateral) or 50 percent (bilateral) rating is 
warranted for pronounced symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

The relevant competent medical evidence shows that the 
veteran's VA June 2003 Agent Orange examination provided a 
history of pain developing in his left foot in 1997 and then 
in his right foot in 2001 after marching and running. He 
described the pain as an 8/10 pain off and on every day with 
prolonged walking and standing. The veteran indicated that he 
treated his feet with nonsteroidal anti-inflammatory drugs 
(NSAIDs), physical therapy, and ice, which helped. Physical 
examination revealed positive tenderness on palpation of the 
plantar surface of the bilateral feet. X-rays of the feet 
showed minimal Achilles' tendon attachment calcification 
present in the right foot with no significant osseous or 
joint abnormality of either foot. The pertinent diagnoses 
were bilateral pes planus and bilateral plantar fasciitis. 

VA outpatient treatment records show that the veteran was 
seen on an outpatient treatment basis in August and 
September 2004 with complaints of bilateral foot pain. It was 
noted that he did not use any assistive devices. In 
October 2004, his feet were examined and active range of 
motion was found in both feet. In August 2005, x-rays of the 
feet showed small posterior calcaneal spur found on the right 
foot and mild osteoarthritic changes were present in the 
bilateral talocalcaneal joints. In June 2006, x-rays showed 
normal mineralization with the joint spaces intact. The 
impression was normal feet. 

In August 2006, the veteran was seen by his private 
physician, G.G., MD. He complained of numbness of the left 
foot and toes for two months duration. Examination showed 
good strong pedal pulses. The pertinent diagnosis was 
neuropathy. It was noted that the veteran did not work and 
that he had a disability. 

In September 2006, the veteran testified at a Central Office 
Board hearing before the undersigned VLJ. He testified to 
receiving treatment for his bilateral foot condition 
consisting of a home exercise program. He stated that he 
still had foot pain which would awaken him throughout the 
night. He also indicated that he had constant foot pain that 
was aggravated by increased activity. He stated that he was 
able to walk around the block but he still had pain. He 
described his foot pain as toe to heel and including his 
insoles. He related that he was not working but that he was 
enjoying his retirement. 

In September 2007, the veteran was seen by VA complaining of 
pain of the toes of the left foot. He further stated that he 
had pain with light touch of his toes. Examination was normal 
except that he had subjective numb or "dull" sensation with 
light touch applied to the toes. The assessment was painful 
toes, questionable peripheral neuropathy. 

The veteran has consistently described his bilateral pes 
planus and plantar fasciitis as very painful and physically 
limiting. He does not use ambulatory aids and has found a 
home exercise program for the feet of limited value. 
Additionally, examination of the feet showed positive 
tenderness on palpation and also revealed subjective numbness 
and dull sensation with light touch applied to his toes. As a 
result, after resolving any benefit of the doubt in favor of 
the veteran under the provisions of 38 U.S.C.A. § 5107(b), 
the Board finds that the veteran's pes planus disability more 
closely approximates the criteria for a 10 percent disability 
rating during the entire appeal period, and no more, 
indicating moderate disablement, with pain on manipulation 
and use of both feet. Severe disablement, with objective 
evidence of marked deformity with characteristic callosities, 
necessary for a 20 percent unilateral disability and 30 
percent for a bilateral disability, is not shown.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other 
applicable code sections.  In this regard, the Board has 
considered rating the veteran's disability under the 
provisions for the application of other foot codes.  There 
was no malunion or nonunion of the tarsal or metatarsal bones 
of either foot, to warrant rating under diagnostic code 5283.  
Additionally, there is no claw foot shown, necessary for 
diagnostic code 5278 and the veteran is more appropriately 
rated under this diagnostic code (diagnostic code 5276) than 
under the code for other foot injuries (diagnostic code 
5284). He would require moderately severe disablement of the 
feet, which he does not have, in order to warrant a more 
advantageous rating under diagnostic code 5284. 

Finally, the veteran has submitted no evidence showing that 
his bilateral pes planus with plantar fasciitis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that his bilateral pes planus 
with plantar fasciitis has necessitated frequent periods of 
hospitalization during the pendency of this appeal. He is not 
employed but is retired from the military and indicated at 
his September 2006 Board hearing, that he had not worked 
since before he retired and that he was not employed at the 
time because he was enjoying his retirement. His bilateral 
foot disability has been contemplated on a schedular basis. 
As such, 38 C.F.R. § 3.321(b)(1), which concerns the 
assignment of extra-schedular evaluations in "exceptional" 
cases is not for application. See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the veteran's bilateral pes planus 
with plantar fasciitis is appropriately rated as a moderate 
disability, indicative of pain on manipulation and use, 
warranting no more than a 10 percent rating for the entire 
rating period. 


Headaches

The veteran's headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, migraine. 

Migraine headaches are rated in accordance with 38 C.F.R. § 
4.124a, Diagnostic Code 8100. A 10 percent rating is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months. A 30 percent 
rating is warranted for characteristic prostrating attacks 
occurring on an average once a month over last several 
months. A 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

The competent medical evidence of record shows the veteran 
complaining of headaches throughout the rating period. VA 
medical examination of June 2003 showed the veteran developed 
headaches in 1997. He complained of daily headaches, not as 
severe as they once were. He related the headaches start 
anywhere on his head and last for 20 to 30 seconds at a time 
off and on throughout the day. The examiner indicated no 
sequelae with headache. 

VA outpatient treatment records indicate the veteran was seen 
in November 2004 for headaches. He was told that he needed to 
be referred to neurology by his primary care physician. Later 
that month, his headaches were described as stable. In 
February 2006, he underwent a magnetic resonance imaging 
(MRI) after giving a 13 year history of daily headache. There 
was no significant abnormality seen on the study. 

The veteran testified at a VA Central Office Board hearing in 
September 2006. The veteran stated that he was taking 
medication for his headaches but stopped as it was 
interfering with his blood pressure and his heart rate. He 
related that his headaches were daily and sporadic. He 
testified that 3 to 4 times per month, his headaches required 
him to lay down because of the severity. 

In September 2007, a statement was received from the 
veteran's spouse regarding the severity of his headaches. She 
indicated, in pertinent part, that his headaches caused the 
veteran pain so intense, they interrupted his activity 
performance. She related that it was dangerous for him to 
drive as a result of his headaches, so she did the driving 
when they were together. 

In view of the consistency and frequency of the veteran's 
complaints of headaches, the referral to neurology, and the 
statement of the veteran's spouse describing his headaches, 
resolving all reasonable doubt in the veteran's favor, the 
Board is of the opinion that the manifestations of the 
veteran's service-connected headaches warrant a 10 percent 
rating, and no more, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100. The veteran related daily headaches, with 
headaches 3 to 4 times per month requiring that he lie down. 
His spouse indicated that the headaches interrupt his 
activity performance and require her to drive when they are 
together. Characteristic prostrating attacks, occurring once 
a month on average over several months, have not been 
specifically shown, and are necessary for a 30 percent 
rating.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's headaches. The evidence, however, does not show 
such an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards in rating that disability. See 38 C.F.R. § 
3.321(b)(1) (2007). There is no evidence that the veteran's 
headaches have necessitated frequent periods of 
hospitalization during the pendency of this appeal. Rather, 
the record shows that the manifestations of his headaches are 
more than contemplated by the regular schedular standards. 
Therefore, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1). 

Accordingly, the appeal for a compensable initial rating of 
10percent, and no more, for headaches is granted.


ORDER

A 10 percent rating, and no more, for bilateral pes planus 
with plantar fasciitis is granted, subject to the law and 
regulations governing the award of monetary benefits.

A 10 percent rating, and no more, for headaches, is granted, 
subject to the law and regulations governing the award of 
monetary benefits.





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


